Citation Nr: 1521182	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  09-32 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae, prior to March 13, 2013, and for a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 (granted service connection for PFB with a noncompensable rating), August 2012 (increased rating to 10 percent) and February 2014 (increased rating to 30 percent) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran appeared and testified at a Board hearing in July 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.

This claim was previously before the Board in September 2014, where the issue was remanded so that additional records could be associated with the record, and the Veteran could be scheduled for a VA examination.  The issue of entitlement to service connection was also remanded in Septemember 2014.  While the case in remand status, the Appeals Management Center (AMC) awarded service connection for chronic back pain.  This satisfies the appeal of the denial of service connection for a back disability.  Accoridngly, that issue is no longer before the Board.  

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  During the July 2011 VA examination, the Veteran indicated that he was employed as a police officer.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.



FINDING OF FACT

In a September 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of entitlement to increased staged ratings for pseudofolliculitis barbae be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of increased staged ratings for pseudofolliculitis barbae, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.A. §§ 7104 , 7105(d). 

In the present case, the Veteran has withdrawn the appeal as to the issues of entitlement to staged increased ratings for pseudofolliculitis barbae in a September 2014 written statement.  Hence, there remains no allegations of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues (staged increased ratings) and they are dismissed. 

This withdrawal is permissible under the Board's rules of practice. See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeals, further action by the Board in these matters would not be appropriate.  38 U.S.C.A. § 7105 .


ORDER

The appeal of entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae, prior to March 13, 2013, and for a rating in excess of 30 percent thereafter, is dismissed. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


